Citation Nr: 0205011	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
1998, for the grant of service connection for Reiter's 
syndrome.

2.  Entitlement to an initial rating in excess of 20 percent 
for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to March 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for Reiter's syndrome and assigned a 20 percent 
rating effective on January 16, 1998.  This matter was 
previously before the Board in March 2001 at which time it 
was remanded to the RO for additional development.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue with respect to Reiter's syndrome 
as shown on the title page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that decision, the 
United States Court of Appeals for Veterans Claims (Court) 
determined that original awards are not to be construed as 
claims for increased ratings.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection for Reiter's syndrome was originally 
denied in a December 1983 RO decision and an appeal was not 
perfected.

3.  The veteran's application to reopen a claim for service 
connection for Reiter's syndrome was received by the RO on 
January 16, 1998.

4.  The RO subsequently awarded service connection and 
compensation benefits for Reiter's syndrome, effective from 
January 16, 1998 (date of receipt of reopened claim), with 
payment pursuant to the award being effective on February 1, 
1998.

5.  The veteran's service-connected Reiter's syndrome is 
primarily manifested by pain and stiffness of the right 
ankle, right shoulder and right wrist and with mild hallux 
valgus deformity bilaterally with minimal hallux rigidus on 
the right side; any prior conjunctivitis has been quiescent 
in recent years.

6.  The veteran's service-connected Reiter's syndrome is 
productive of bilateral pes planus with symptoms no greater 
than that equivalent to pain on manipulation and use of the 
feet.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
16, 1998, for an award of service connection and compensation 
for Reiter's syndrome have not been met.  38 U.S.C.A. 
§§ 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.400 (2001).

2.  The veteran's Reiter's syndrome meets the criteria for a 
10 percent evaluation for right ankle impairment, a 10 
percent evaluation for right shoulder impairment and a 10 
percent evaluation for right wrist impairment.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201, 
5215, 5271, 5280, 5281, 5284 (2001).

3.  The veteran's Reiter's syndrome meets the criteria for a 
10 percent evaluation for moderate bilateral pes planus.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.21, 
4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As far as the duty to notify, the veteran has been informed 
of the criteria pertaining to evaluating his Reiter's 
syndrome in the January 1999 rating decision.  He was also 
advised of this criteria and the criteria for an earlier 
effective dated in a June 1999 Statement of the Case and 
Supplemental Statements of the Case dated in November 2000 
and January 2002.  Furthermore, he was informed by a letter 
dated in March 2001 of the changes in the law pursuant to the 
VCAA. 

Regarding the duty to assist, attempts were made to obtain 
all pertinent evidence, and the veteran was afforded VA 
examinations in 1998 and 2001 (see Board remand dated March 
2001).  He was also given ample opportunity to present 
written argument regarding the issues on appeal.  
Accordingly, the Board finds that the evidence of record is 
adequate to fairly decide the merits of this case and the 
requirements of the VCAA have been complied with.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 


Factual Background

The veteran's service medical records show that he was 
treated for multiple joint pain and was diagnosed as having 
Reiter's syndrome.  He was prescribed Indocin.  He elected 
not to undergo a separation examination in March 1983.

In April 1983 the veteran filed a claim for service 
connection for arthritis.

At a VA examination in May 1983, the veteran complained of 
pain in the heel of both feet and toe section of the right 
foot.  He also said he had pain in the right shoulder.  The 
diagnosis was arthritis and Reiter's syndrome, not found.

In a December 1983 rating decision, the RO denied the 
veteran's claim for service connection for right Reiter's 
syndrome with arthritis.  The basis of the denial was that 
Reiter's syndrome and arthritis were not found on VA 
examination.  Notice of the decision was sent to the veteran 
in December 1983.

The veteran expressed disagreement with the December 1983 
denial of service connection on a signed statement dated in 
January 1984.  He requested that he be furnished a Statement 
of the Case so that he could consider an appeal.  A Statement 
of the Case was sent to the veteran in February 1984.

Private treatment records show that the veteran was seen for 
conjunctivitis in one or both eyes in October 1992, April 
1994, August 1994, January 1995 and December 1997.

In a statement signed in January 1998, the veteran said that 
he wished to reopen his claim for service connection for 
Reiter's syndrome and requested a copy of all VA rating 
decisions and examinations.  He enclosed a private medical 
record dated in December 1997 noting a history of Reiter's 
syndrome, along with mild conjunctival infection, history of 
Achilles tendonitis, right great toe pain and sterno-cortal 
pain on leaning forward.  According to this record, the 
veteran was offered a rheumatology consult. 

In a May 1998 rating decision, the RO denied the veteran's 
application to reopen a claim of service connection for 
Reiter's Syndrome on the basis that new and material had not 
been submitted.

In June 1998, the veteran submitted copies of service medical 
records, some of which were not previously on file.  
 
A VA genitourinary examination in July 1998 was accomplished.  
The diagnosis was history of urethritis in 1981, no residuals 
noted.  At the time of the examination, the veteran voiced no 
current genitourinary complaints.

The veteran complained at a rheumatology examination at the 
request of the VA in July 1998 of arthritis and pain in the 
right foot, right shoulder and chest area.  Pertinent 
findings included a muscular build and musculoskeletal 
abnormalities consisting of pes planus deformity of both 
feet, decreased medial and lateral right ankle subtalar 
motion by 25%, and mild hallux valgus deformity bilaterally 
with slight hallux rigidus on the right side.  Both Achilles 
tendons had mild chronic thickening and squeeze tenderness.  
The remainder of the examination was unremarkable.  The 
examiner said that the clinical picture was compatible with 
prior Reiter's syndrome, but with no current evidence for 
inflammatory activity.  He said that the mechanical damage 
caused by prior flare-ups was mild and did not seem to 
adversely affect the veteran's current occupational duties as 
a mail carrier.  He opined that the condition would probably 
continue to improve with time, although there still may be 
mild arthralgias or bouts of conjunctivitis.

In a January 1999 rating decision, the RO granted service 
connection for Reiter's syndrome and assigned a 20 percent 
evaluation, effective January 16, 1998.

In a March 1999 Notice of Disagreement, the veteran said that 
he disagreed with the effective date of his award and said 
that it should date back to May 1983, which is when he filed 
his original claim.  He also said that he never received 
notice of the prior December 1983 rating decision which 
denied service connection for Reiter's syndrome and he never 
filed a Notice of Disagreement with the decision.  He also 
denied receiving the December 1984 Statement of the Case that 
was sent to him.  He said that he had no assistance with his 
original clam and was not familiar with VA procedures.

In April 1999, the veteran submitted another Notice of 
Disagreeing expressing his disagreement with the 20 percent 
rating he was assigned.  He said that he had excerbations 
several times (six or more) a year with multiple symptoms.

In June 1999 the RO received correspondence from the North 
Carolina Eye and Ear Hospital indicating that the veteran had 
not been seen there since 1996.

The veteran asserted again in a July 1999 substantive appeal 
that he had no record of the December 1983 rating decision 
and therefore could not have filed a Notice of Disagreement.  
He said that the effective date should go back to his 
discharge from service.  He also asserted that he was 
entitled to a 40 percent rating for Reiter's Syndrome and 
that secondary problems such as conjunctivitis flared-up 
several times a year and he had almost continual pain in his 
hands, arms, shoulders and feet.

The veteran suggested in an August 1999 statement that the 
Notice of Disagreement that the RO received "was 
manufactured by another."  

Private treatment notes dated from June 1999 to September 
1999 reflect the veteran's complaints of right wrist and hand 
pain and contain assessments of tendonitis.  A right hand X-
ray taken in July 1999 revealed a negative study.

X-rays of the veteran's right foot in February 2001 revealed 
inferior position of the distal foot of the talus and 
calcaneus.

At a private medical facility in April 2001, the veteran 
complained of daily foot pain that was worse at times, 
particularly in the mornings.  He said that he had the 
problem since age 21.  On examination there was no swelling 
or tenderness.  The veteran was assessed as having midfoot 
pain.  

The veteran underwent a podiatry consultation in September 
2001 for pes planus that was noted to be significant.  He 
complained of pain around the first metatarsophalangeal 
joint.  He was noted to be in need of an orthotic adjustment.

The veteran underwent a VA examination in November 2001 where 
he complained of continuing pain, mainly in the right foot 
and in the right ankle area, which was worse in the winter 
months.  He reported flare-ups in the area of the Achilles 
tendon insertions bilaterally, approximately six times a 
year.  He denied any redness, exquisite tenderness or 
significant swelling.  He also complained of right shoulder 
pain that was constant, but fluctuated with the weather.  He 
said that he was able to maintain full time employment as a 
mail carrier.  He treated the condition with indomethacin 25 
mg approximately three times a week.  On examination there 
was no redness, swelling or tenderness in either foot.  The 
veteran had full range of motion about the ankle.  The 
examiner was not able to appreciate any change in the 
subtalar motion on lateral or medial pressure, and there was 
no pain with doing that.  The right Achilles tendon insertion 
was very slightly thicker than the left, which felt 
absolutely normal.  There was a minimal tenderness to squeeze 
over the insertion of the Achilles tendon.  The veteran 
continued or still had the very mild hallux valgus deformity 
bilaterally with minimal hallux rigidus on the right side.  
The shoulder had no soreness to touch, but occasional 
stiffness.  Range of motion of the shoulders was full with 
minimal discomfort at the minimal final 10 degrees of raising 
the arms in the lateral position.  There was no soreness or 
redness.  With respect to the right wrist, the veteran 
expressed discomfort when putting pressure on the wrists, 
such as in full dorsiflexion and flexion.  Findings revealed 
no redness, tenderness or swelling.  There was no obvious 
joint thickening.  The veteran complained of discomfort with 
the wrist in full dorsiflexion and flexion, which were 
accomplished normally to almost 90 degrees bilaterally.  
Lateral and medial flexion of the wrist was also completely 
normal.  Examination of the eyes showed no evidence of 
conjunctivitis or scleritis or episcleritis.  The veteran was 
diagnosed as having history of Reiter's syndrome with 
recurrent right foot, right shoulder and right wrist pain, 
which the examiner said was consistent with Reiter's 
syndrome.  He also said that he saw no evidence of any 
activity at the present time.

A VA X-ray was taken of the veteran's right wrist in November 
2001 which revealed a normal right wrist.

Analysis

Earlier Effective Date

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (2001) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  However, where there has been a 
decision of the RO denying a claim for service connection 
which the veteran has been properly notified of, and the 
veteran has not appealed within one year of notice of the 
denial, that denial becomes final and any effective date set 
for disability compensation based on a later grant of service 
connection will be the date of receipt of the "reopened" 
claim.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 (2001).

Monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(2001).

The outcome of this case turns on whether the RO's denial of 
the claim of service connection for Reiter's syndrome in 
December 1983 is final.  If so, the effective date of his 
award would appropriately be the date of his reopened claim, 
on January 16, 1998.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

The veteran contends that he never received notice of the 
December 1983 denial and that therefore the decision is not 
final.  He argues that the effective date should go back to 
the date of his original claim in 1983.  

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) has stated that principles of administrative 
regularity dictate a presumption that government officials 
"have properly discharged their official duties," which 
include the RO properly mailing a copy of its decision to the 
latest address of record of the veteran.  Saylock v. 
Principi, 3 Vet. App. 394, 395 (1992), quoting Unites States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 6, 
71 L.Ed. 131 (1926).  The presumption of regularity may only 
be rebutted by "clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Clear evidence to 
the contrary has been interpreted as evidence that the 
document in question has been mailed to an incorrect address.  
See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (citing 
Piano v. Brown, 5 Vet. App. 25, 27 (1993) (per curiam).

In the instant case, when the RO sent the veteran notice of 
its December 1983 denial of service connection for Reiter's 
syndrome, it sent the notice (with the appellate rights on 
the reverse side) to the veteran's last known address of 
record in North Carolina.  This was the last address given to 
VA by the veteran.  Therefore, VA discharged its 
administrative duty by mailing notice of the December 1983 
decision in December 1983 to the veteran at the North 
Carolina address.  The notice was not returned as 
undeliverable.  The presumption of regularity with regard to 
the mailing of the notice of the decision stands, as there is 
no substantial evidence showing that VA failed to mail the 
notice to the address of record.  In fact, the record is 
entirely consistent with a finding that the administrative 
tasks were carried out properly.  Less than one month after 
the RO mailed notice of the denial to the veteran, in 
February 1984, the RO received a Notice of Disagreement that 
was signed by the veteran.  The following is stated in the 
Notice of Disagreement, "Gentlemen, in reference to your 
letter dated 16 December 1983, denying Service Connection, 
this is to advise that I disagree and request a 'Statement of 
the Case' be furnished so that I may consider an appeal.  
Thank you for your consideration."  A Statement of the case 
was thereafter sent to the veteran in February 1984.

The veteran disputes that he filed the Notice of Disagreement 
and says that it "was manufactured by another."  He argues 
that there is no way he could have sent it since he never 
received the December 1983 decision in the first place.  
Whether he did actually submit it, or whether someone else 
submitted it and forged his name, is irrelevant in the sense 
that a timely Substantive Appeal was never filed and, 
therefore, the appeal was never perfected.  See 38 C.F.R. 
§ 20.200.

Despite the veteran's contentions that he never received the 
December 1983 decision, the evidence shows that a copy of the 
December 1983 rating decision was mailed to him at his last 
known address, and that this decision was not appealed to the 
Board; therefore, the decision is final.  Consequently, the 
effective date for disability compensation based on the 
subsequent grant of service connection for Reiter's syndrome 
will be the date of receipt of the "reopened" claim.  
38 C.F.R. § 3.400(c); 20.1103 (2001).

As the facts show, the RO determined that January 16, 1998, 
is the effective date of the award of disability compensation 
for the veteran's service-connected Reiter's syndrome since 
this is the date that the RO first received the veteran's 
application to reopen his previously denied claim of service 
connection for Reiter's syndrome since 1983. 

As to whether a claim to reopen was received earlier than 
January 16, 1998, there is no evidence of there being such a 
claim.  The provisions of 5110 (West 1991) refer to the date 
an "application" is received.  "'Application' is not 
defined in the statute.  However, in regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination or entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 
38 C.F.R. § 3.1(p) (1991)).  

In this case, there is no evidence showing "a formal or 
informal communication in writing requesting a determination 
or entitlement, or evidencing a belief in entitlement, " for 
Reiter's syndrome prior to January 16, 1998.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p) (1991)).  In fact, the last communication from the 
veteran prior to his 1998 claim is the disputed Notice of 
Disagreement filed in February 1984.  As such, the Board 
finds that the veteran did not file an application to reopen 
a claim for service connection for Reiter's syndrome prior to 
1998.  Since the effective date for the veteran's service-
connected Reiter's syndrome can be no earlier than the date 
of receipt of the claim to reopen, January 16, 1998, the RO 
has assigned the earliest effective date for its grant of the 
reopened claim.  38 C.F.R. § 3.400. 

It is also pertinent to note that the Court has held that 
"The mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek service 
connection....".  Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995) (appellant must assert a claim expressly or 
impliedly).  Moreover, any medical evidence of record 
concerning treatment of the condition would not constitute an 
informal claim pursuant to 38 C.F.R. § 3.157(b)(2) (2001), 
because no "formal claim for pension or compensation had been 
allowed or . . . disallowed for the reason that the service-
connected disability is not compensable in degree".  38 
C.F.R. § 3.157(b).  Therefore, any medical evidence of record 
concerning treatment prior to the date of the reopened claim 
may not be accepted as an informal claim under 38 C.F.R. § 
3.157. 

The veteran also asserts that the eventual grant of service 
connection for Reiter's syndrome in 1999 was based on 
additional service medical records that he submitted and that 
if the RO had them in 1983, he would have been granted 
service connection back then; therefore, he contends that the 
grant should date back to 1983.  Contrary to this assertion, 
the basis of the RO's 1999 grant was a 1998 VA examination 
report showing that the veteran had residuals of Reiter's 
syndrome.  These findings differed from the 1983 examination 
findings in which no residuals were found.  Therefore, the 
basis of the grant was not that the veteran had Reiter's 
syndrome in service (a fact that the RO already knew back in 
1983), but that he had postservice residuals from Reiter's 
syndrome.  Moreover, it is important to note that in 
reviewing the veteran's claim for an earlier effective date, 
the Board is constrained by the law and regulations described 
above governing the establishment of effective dates for the 
award of compensation.  Thus, even if a retrospective review 
of the veteran's records show affirmatively that he has had 
chronic residuals of Reiter's syndrome all along due to 
service, for the reason already enunciated, disability 
compensation may not be made effective any sooner than 
receipt of the veteran's claim to reopen, i.e., January 16, 
1998.

In view of the Board's finding that the veteran was properly 
notified of the RO's original December 1983 denial of his 
claim of service connection for Reiter's syndrome, a denial 
that does not involve a perfected appeal, the law is quite 
clear that the earliest date that may be assigned for the 
grant of service connection for this disability is the date 
that the claim was reopened, i.e., January 16, 1998.  For 
this reason, the veteran is not entitled to an effective date 
earlier than January 16, 1998, for an award of service 
connection and compensation for Reiter's syndrome.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that in claims such as this where there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has rated the veteran's Reiter's syndrome by analogy 
to rheumatoid arthritis under Diagnostic Code 5002.  
38 C.F.R. § 4.20.  The assigned evaluation of 20 percent is 
based on the criteria for evaluating rheumatoid arthritis as 
an active process.

A 20 percent rating under Code 5002 contemplates one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent rating contemplates symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbation's 
occurring 3 or more times a year.  A 60 percent rating 
contemplates less than criteria for 100% but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbation's occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent rating contemplates arthritis with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating. 

Diagnostic code 5002 also instructs that, "For chronic 
residuals:  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note:  The ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Assign the higher 
evaluation."  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Limitation of the arm at shoulder level warrants a 20 percent 
evaluation.  A 30 percent evaluation is warranted when 
limitation of the major arm is midway between side and 
shoulder level.  For a 40 percent evaluation, the major arm 
must be limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2001).

For the wrist, a 10 percent evaluation is warranted when 
dorsiflexion of the wrist is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2001).

Limitation of motion of the ankle warrants a 10 percent 
evaluation when moderate and a 20 percent evaluation when 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).

Under Diagnostic Code 5276 for pes planus, a noncompensable 
evaluation is warranted when symptoms are mild and relieved 
by built-up shoe or arch support.  A 10 percent evaluation 
requires moderate impairment; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilaterally or 
unilaterally.  A 30 percent evaluation requires severe 
impairment; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, bilaterally.  A 50 percent evaluation is 
assignable where there is pronounced impairment; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, bilaterally.

A 10 percent evaluation is assigned for a moderate foot 
disability, a 20 percent evaluation is assigned for a 
moderately severe foot disability and a 30 percent evaluation 
is assigned for a severe foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).

Under Diagnostic Code 5280 for unilateral hallux valgus, a 10 
percent rating is assigned if the condition is severe, if 
equivalent to amputation of great toe.  A 10 percent rating 
is also assigned if operated with resection of metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For the purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered to be groups 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 

incoordination, pain on movement, swelling, deformity or 
atrophy of disuse. 
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The medical evidence of record reveals that the veteran's 
service-connected Reiter's syndrome is not in an active 
process which would warrant a higher than 20 percent 
evaluation under Code 5002.  A VA examination report dated in 
July 1998 states that the veteran's clinical picture was 
compatible with prior Reiter's syndrome with no current 
evidence for inflammatory activity.  Similarly, a more recent 
VA examination report in November 2001 reflects a diagnosis 
of history of Reiter's syndrome with no evidence of activity.  
Findings revealed no evidence of anemia or weight loss, and 
there is no evidence showing incapacitating exacerbations 
occurring 3 or more times a year or a lesser number over 
prolonged periods due to an active process. 

Although not in an active process, the veteran's Reiter's 
syndrome is productive of chronic residuals requiring 
consideration under the appropriate diagnostic codes for the 
specific joints involved.  See Code 5002.

Looking to the appropriate limitation of motion codes, the 
evidence does not support a compensable evaluation for the 
veteran's right ankle, shoulder or wrist based on actual 
limitation of motion since such motion has been shown to be 
normal or close to normal.  With respect to the ankle, the 
veteran had decreased medial and lateral right ankle subtalar 
motion by 25 percent at the July 1998 VA examination, and 
full range of motion about the ankle at the November 2001 
examination.  The examiner in November 2001 said he could not 
appreciate any change in the subtalar motion on lateral or 
medial pressure and there was certainly no pain with doing 
that.  The veteran also demonstrated full range of motion of 
the right shoulder at the November 2001 examination, with 
minimal discomfort at the minimal final 10 degrees of raising 
the arms in the lateral position.  As far as his right wrist, 
the veteran in November 2001 complained of discomfort with 
the wrist in full dorsiflexion and flexion, which was 
accomplished normally to almost 90 degrees bilaterally.  
Lateral and medial flexion of the wrist was also completely 
normal.  These findings by themselves simply do not warrant 
compensable evaluations under the applicable limitation of 
motion codes.  Codes 5201, 5215 and 5271.

In addition to the actual limitation of motion findings, 
consideration must also be given to a higher evaluation based 
on such symptoms as weakness, excess fatigability, 
incoordination of the joints and pain on motion.  While there 
is no evidence of weakness, excess fatigability, or 
incoordination of the joints, the veteran does have pain and 
stiffness in the right ankle, right shoulder and right wrist.  
Not only has the veteran been consistent in reporting pain in 
these joints over the years, he has also sought treatment at 
a private medical facility on various occasions for the pain.  
Moreover, he was diagnosed in November 2001 as having history 
of Reiter's syndrome with recurrent right shoulder and wrist 
pain.  

Accordingly, the veteran's right ankle, shoulder and wrist 
pain are chronic residuals of Reiter's syndrome that warrant 
compensable, 10 percent, evaluations for limitation of motion 
due to painful motion, from the date of the grant of service 
connection.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5201, 
5215, 5271 (2001); Fenderson, supra.

Chronic residuals of the veteran's Reiter's syndrome also 
include bilateral pes planus.  This disability falls 
somewhere between a noncompensable evaluation for mild 
impairment and a 10 percent evaluation for moderate 
impairment.  The VA examiner in July 1998 noted the veteran's 
pes planus deformity of both feet, and said that the overall 
mechanical damage caused by Reiter's syndrome (to include pes 
planus) was mild.  He recommended proper arch supports for 
the veteran.  The VA examiner in November 2001, after 
reviewing the July 1998 examination report, interpreted such 
findings as showing slight pes planus.  His own findings in 
2001 revealed no redness, swelling or tenderness in either of 
the veteran's feet.  However, findings in 2001, as well as 
1998, showed that the right Achilles tendon insertion was 
very slightly thicker than the left, and there was minimal 
tenderness to squeeze over the insertion of the Achilles 
tendon.  These findings suggest that the veteran's symptoms 
are not relieved by arch supports.  Also suggestive of this 
is a podiatrist's notation in September 2001 that the veteran 
was experiencing pain around the first metatarsophalangeal 
joint and needed an orthotic adjustment.  

Turning to the criteria for a 10 percent evaluation under 
Code 5276, the evidence does not show weight-bearing line 
over or medial to great toe, or inward bowing of the tendo 
achillis.  However, the veteran clearly experiences pain on 
manipulation and use.  He has consistently reported foot pain 
bilaterally since filing this claim, and he was seen as 
recently as April 2001 at a private medical facility 
complaining of right foot pain.  He was also diagnosed at the 
November 2001 VA examination as having recurrent right foot 
pain.  Under these circumstances and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's disability picture for pes planus most approximates 
a 10 percent evaluation for moderate impairment from the date 
that service connection was granted.  38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5276.  This is especially so when 
considering that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefore and above all, coordination or rating with 
impairment of function will, however be expected in all 
instances.  38 C.F.R. § 4.21.  Moreover, the 10 percent 
rating assigned is also intended to compensate for functional 
loss attributable to the pes planus.  A 30 percent evaluation 
under this Code 5276 is not warranted since there is no 
evidence showing marked deformity, indication of swelling on 
use, or characteristic callosities.

Also in regard to the feet, the examiner at the November 2001 
VA examination said that the veteran continued to have very 
mild hallux valgus deformity bilaterally with minimal hallux 
rigidus on the right side.  These findings were similarly 
made at the VA examination in 1998.  The mild nature of the 
veteran's hallux valgus and rigidus does not warrant a 
compensable evaluation under either Codes 5280 or 5281, both 
of which require severe symptoms for a 10 percent rating.  
Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).

As far as Code 5284 for other foot injuries, the evidence 
does not support a 30 percent evaluation for moderately 
severe disability in light of the minimal findings regarding 
the veteran's feet at the 1998 and 2001 VA examinations.  An 
outpatient record dated in April 2001 also shows no swelling 
or tenderness in the veteran's right foot.  While the veteran 
does have bilateral foot pain, such pain is best reflected in 
the 10 percent evaluation for pes planus and is not 
consistent with a moderately severe disability under Code 
5284.  

Another residual of the veteran's Reiter's syndrome is 
conjunctivitis.  In this regard, the evidence shows that the 
veteran was treated periodically for conjunctivitis in one or 
both eyes from 1995 to 1997.  However, there is no evidence 
showing that he has had any bouts of conjunctivitis since 
1997.  In fact, correspondence from the North Carolina Eye 
and Ear Hospital indicates that the veteran had not been seen 
there since 1996.  Examination of his eyes in November 2001 
showed no evidence of conjunctivitis or scleritis or 
episcleritis.  Therefore, a separate evaluation under the 
rating schedule for conjunctivitis is not warranted by the 
evidence.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The record does not show that the 
veteran has required frequent hospitalizations for his 
Reiter's syndrome.  As far as employment, the VA examiner 
said in July 1998 that the veteran's residual damage from 
Reiter's syndrome was mild and did not seem to adversely 
affect his current occupational duties as a mail carrier.  
This is consistent with the November 2001 VA examination 
report which notes that the veteran had been able to maintain 
full employment as a mail carrier.  There is no indication 
from these examination reports or from the private outpatient 
records on file of severely incapacitating episodes.  In 
essence, there is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the ratings 
granted herein.  Therefore, the Board has determined that 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

An effective date earlier than January 16, 1998, for an award 
of service connection and compensation for Reiter's syndrome 
is denied.

The Board having determined that the veteran's Reiter's 
syndrome warrants a 10 percent evaluation for right ankle 
impairment, a 10 percent evaluation for right shoulder 
impairment, a 10 percent evaluation for right wrist 
impairment, and a 10 percent evaluation for bilateral pes 
planus, the appeal is granted to the extent indicated and 
subject to the controlling regulations governing the payment 
of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

